Case 1:19-cv-08701-KPF Document 18 Filed 12/06/19 Page 1 of 2




                                           MEMO ENDORSED
    Case 1:19-cv-08701-KPF Document 18 Filed 12/06/19 Page 2 of 2




The Court is in receipt of the above letter from counsel for
Defendants Mizzle Ice Cream Inc. and Manual Ortiz ("Mizzle
Defendants"). The application is GRANTED. The Mizzle
Defendants shall answer or otherwise respond to the
complaint on or before January 3, 2020.



Dated: December 6, 2019              SO ORDERED.
       New York, New York



                                     HON. KATHERINE POLK FAILLA
                                     UNITED STATES DISTRICT JUDGE
